Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 21, 2019

                                    No. 04-18-00836-CV

                                    Allan W. MAJESKI,
                                          Appellant

                                              v.

                                       FROST BANK,
                                         Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI00427
                        Honorable Karen H. Pozza, Judge Presiding

                                       ORDER
       Appellant is an inmate acting pro se in a civil suit. We previously determined that
Appellant may proceed without payment of costs. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 14.002(a); TEX. R. APP. P. 20.1(c); TEX. R. CIV. P. 145.
      The clerk’s record has been filed; the reporter’s record is due on February 25, 2019.
        On February 19, 2019, Appellant requested a free copy of the appellate record.
Appellant’s motion is GRANTED. This court will mail Appellant a copy of the clerk’s and
reporter’s records after the reporter’s record is filed.
      Appellant’s brief will be due THIRTY-FIVE DAYS after the appellate record is
complete.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court